IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1823
                           Filed September 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SCOTT ALLEN DOORNINK,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Johnson County, Stephen B.

Jackson Jr., Judge.



      The defendant appeals the denial of his motion for correction of an illegal

sentence. REVERSED IN PART AND REMANDED.



      Mark C. Smith, State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Kelli Huser,

Assistant Attorneys General, Janet Lyness, County Attorney, and Dana

Christiansen, Assistant County Attorney, for appellee.



      Considered by Danilson, C.J., Vogel, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2



MILLER, S.J.

       Scott Allen Doornink, a fifty-year-old man, pled guilty to sexual abuse in

the third degree, in violation of Iowa Code section 709.4(2)(c)(4) (2011), for

having genital-to-genital contact with a fifteen-year-old girl. He was sentenced to

an indeterminate term of incarceration of no more than ten years, which he is

currently serving. Pursuant to Iowa Code section 903B.1, the district court also

imposed a mandatory special sentence committing Doornink to the custody of

the Director of the Iowa Department of Corrections for life, as if on parole or work

release, to begin after he completes his prison sentence.

       Doornink did not appeal. Almost two years after sentencing he filed a

“Motion for Correction of an Illegal Sentence.” In his motion he asserted the

special sentence violated constitutional prohibitions against double jeopardy and

cruel and unusual punishment. The district court addressed and ruled on the

merits of Doornink’s constitutional challenges, and denied his motion.

       Doornink appeals the denial of his motion. On appeal he contends the

section 903B.1 special sentence is grossly disproportionate to the crime he

committed, in violation of the cruel and unusual punishment proscriptions of the

Eighth Amendment to the United States Constitution, and article I, section 17 of

the Iowa Constitution.1 The State asserts, in part, that Doornink’s constitutional

challenge was not yet ripe.

       In rejecting Doornink’s cruel and unusual punishment claim, the district

court relied heavily on a 2009 decision by our court of appeals, State v. Harkins,


1
 Doornink does not challenge the portion of the district court’s ruling that rejected his
double jeopardy claim.
                                         3



786 N.W.2d 498, 508 (Iowa Ct. App. 2009), which held that Harkins’s attorney

did not render ineffective assistance by not arguing section 903B.1 violated the

cruel and unusual punishment proscription of the United States Constitution. The

next year our supreme court decided State v. Tripp, 776 N.W.2d 855 (Iowa

2010). Tripp involved a defendant who had pled guilty to the same crime as

Doornink, sexual abuse in the third degree, in violation of Iowa Code section

709.4(2)(c)(4) (2007). 776 N.W.2d at 856.2 Tripp had been sentenced to lifetime

parole pursuant to section 903B.1 and argued that portion of his sentence

constituted cruel and unusual punishment under the federal and Iowa

constitutions. Id. at 856-57.

       Tripp had been granted a suspended sentence, was on probation at the

time of his appeal, and had not yet begun to serve his special sentence. Id. at

857-58. The court noted it did not know what the terms of Tripp’s parole would

be or the extent to which they might be onerous. Id. at 858. It noted that even

standard terms of his parole might be deleted. Id. The court found that the

extent of any additional punishment for violation of any conditions of parole was

speculative. Id. Finally, it found significant that the special sentence was not

necessarily for life, as section 903B.1 provides for the possibility of release from

parole. Id.

       Our supreme court concluded in Tripp that because Tripp’s case did not

present “an actual, present controversy,” but rather “one that is merely

hypothetical or speculative,” it was “not ripe for adjudication.”       Id. at 859


2
 The 2007 version of this provision is identical to the 2011 version involved in
Doornink’s case.
                                       4



(emphasis added) (citing with approval State v. Schreiner, 754 N.W.2d 742, 764-

66 (Neb. 2008) (finding a defendant’s constitutional challenge to the lifetime

community supervision provisions of Nebraska law were not ripe for review

where defendant convicted of first-degree sexual assault had not yet been

released from incarceration)).    The court therefore merely affirmed Tripp’s

conviction. Id.

       For the same reasons stated in Tripp, Doornink’s cruel and unusual

punishment challenge to the constitutionality of his special sentence is not ripe

for adjudication. When a claim is not ripe for adjudication, the court is without

authority to hear it and must dismiss it. Molo Oil Co. v. City of Dubuque, 692
N.W.2d 686, 692 (Iowa 2005); Iowa Coal Mining Co. v. Monroe Cnty., 555
N.W.2d 418, 432 (Iowa 1996). We conclude that rather than addressing the

merits of Doornink’s cruel and unusual punishment challenge, the district court

should have dismissed it. We therefore reverse the part of the district court’s

ruling that addressed Doornink’s cruel and unusual punishment challenge to his

special sentence and remand to the district court to dismiss that part of his

motion.

       REVERSED IN PART AND REMANDED.